
	
		II
		111th CONGRESS
		2d Session
		S. 3483
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2010
			Ms. Snowe (for herself
			 and Ms. Klobuchar) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend section 139 of title 49, United States Code, to
		  increase the effectiveness of Federal oversight of motor carriers, and for
		  other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Motor Carrier Protection Act of
			 2010.
		2.Registration
			 requirements
			(a)In
			 general
				(1)Annual
			 registration feeEach freight forwarder or freight broker that
			 registers under chapter 139 of title 49, United States Code, shall—
					(A)pay an annual
			 registration renewal fee in an amount to be determined by the Secretary;
					(B)provide updated
			 information for each registration; and
					(C)submit proof that
			 the registrant is in compliance with the applicable surety and insurance
			 requirements under such chapter 139.
					(2)Use of
			 feesAll new fees collected by the Secretary as a result of the
			 new licensing requirements under this Act and the amendments made by this Act
			 shall be used to administer and enforce the registration and related
			 requirements under chapter 139 of title 49, United States Code.
				(3)Consequence of
			 noncomplianceNot later than 30 days after the date on which a
			 broker, freight forwarder, or motor carrier fails to comply with this
			 subsection, such entity shall be listed as inactive on all relevant Department
			 of Transportation Internet websites.
				(b)AmendmentsSection 13901 of title 49, United States
			 Code, is amended—
				(1)by striking A person and
			 inserting the following:
					
						(a)In
				generalA person
						;
				and
				(2)by adding at the
			 end the following:
					
						(b)Registration
				numbers
							(1)In
				generalIf the Administrator of the Federal Motor Carrier
				Administration registers a person under this chapter for 1 or more activities
				or services, including motor carrier, freight forwarder, or broker activities
				or services, the Administrator shall issue a distinctive registration number to
				the person for each such activity or service for which the person is
				registered.
							(2)Activity or
				service type indicatorEach number issued under paragraph (1)
				shall include an indicator of the type of activity or service for which the
				registration number is issued, including whether the registration number is
				issued for registration of a motor carrier, freight forwarder, or broker
				activity or service.
							(c)AuthorityFor
				each shipment for which a registered person seeks compensation, the registered
				person shall specify, in writing, the operating authority under which it is
				providing the services
				required.
						.
				3.Registration of
			 motor carriersSection 13902
			 of title 49, United States Code, is amended—
			(1)in subsection (a)—
				(A)in paragraph (1), by inserting using
			 vehicles the motor carrier owns or leases after motor
			 carrier; and
				(B)by adding at the
			 end the following:
					
						(6)Separate
				registration requiredA motor carrier may not broker
				transportation services unless the motor carrier has registered as a broker
				under this chapter.
						;
				and
				(2)in subsection
			 (f), by adding at the end the following:
				
					(4)Insurance
				requirementsA motor carrier registered under this section shall
				maintain insurance for property damage required under section 13906(a)(4) for
				all shipments transported under its operating
				authority.
					.
			4.Registration and
			 security of freight forwarders and brokers
			(a)In
			 general
				(1)AmendmentChapter 139 of title 49, United States
			 Code, is amended by striking sections 13903 and 13904 and inserting the
			 following:
					
						13903.Registration
				of freight forwarders and brokers
							(a)In
				generalA person may not act as a freight forwarder by providing
				service subject to the jurisdiction under subchapter III of chapter 135 or as a
				broker unless the person holds a freight forwarder’s permit or a broker’s
				license, as the case may be, issued by the Federal Motor Carrier Safety
				Administration.
							(b)Issuance of
				permit or license
								(1)Eligibility
				requirementsThe Administrator of the Federal Motor Carrier
				Safety Administration shall issue a freight forwarder’s permit or broker’s
				license to any person that the Administration determines—
									(A)to be qualified
				by experience and character to act as a freight forwarder or broker,
				respectively; and
									(B)to be fit,
				willing, and able to provide the service and to comply with this part and
				applicable regulations of the Secretary.
									(2)DurationThe
				permit or license issued under paragraph (1) shall remain in effect only as
				long as the freight forwarder or broker is in compliance with section
				13904.
								(c)Registration as
				motor carrier required
								(1)Freight
				forwardersA freight forwarder may not provide transportation as
				a motor carrier unless the freight forwarder—
									(A)has registered
				separately to provide transportation as a motor carrier; and
									(B)has met all the
				requirements under this chapter applicable to motor carriers.
									(2)BrokersA
				broker may not provide transportation as a motor carrier unless the
				broker—
									(A)has registered
				separately to provide transportation as a motor carrier; and
									(B)has met all of
				the requirements under this chapter applicable to motor carriers.
									(d)Registration as
				freight forwarder or broker requiredA motor carrier registered
				under this chapter—
								(1)may only provide
				transportation of property with motor vehicles owned or leased by the motor
				carrier; and
								(2)may not arrange
				such transportation unless the motor carrier has obtained a separate freight
				forwarder’s permit or broker’s license under this section.
								13904.Security of
				freight forwarders and brokers
							(a)Requirements
								(1)In
				generalA person may not act as a freight forwarder or broker
				unless the person furnishes a bond, proof of trust fund, or other surety, or
				combination of such sureties, in a form and amount, and from a provider,
				determined by the Administrator of the Federal Motor Carrier Safety
				Administration to be adequate to insure financial responsibility.
								(2)StandardsThe
				Administrator may authorize the use of a group bond, trust fund, or other
				surety, or combination of such securities that meet the cash and legal
				requirements under section 13904(d). The Administrator may not accept proof of
				security from any person whose surety or surety provider does not meet the
				standards established by the Administrator, by regulation. Bonds issued under
				this section may only be offered by a bonding company that has been approved by
				the Secretary of the Treasury.
								(b)Scope of
				financial responsibilityA bond, trust fund, or other surety
				obtained under this section shall be available to pay any claim against a
				freight forwarder or broker arising from its failure to pay freight charges in
				its contracts, agreements, or arrangements for transportation subject to
				regulation under this chapter—
								(1)with the consent
				of the insured freight forwarder or broker, subject to review by the surety
				company;
								(2)if the claim is
				deemed valid by the surety company after the freight forwarder or broker has
				failed to respond to adequate notice to address the validity of the claim;
				or
								(3)if the claimant
				made a reasonable attempt to resolve the claim under paragraphs (1) and (2),
				but the claim was not resolved within a reasonable period of time.
								(c)Freight
				forwarder insurance
								(1)In
				generalThe Administrator of the Federal Motor Carrier Safety
				Administration may not register a person as a freight forwarder under section
				13903 unless the person files with the Administrator a bond, insurance policy,
				or other type of security, in accordance with the standards established by the
				Administrator under this section.
								(2)Liability
				insuranceA security filed under paragraph (1) shall be
				sufficient to pay an amount, not to exceed the amount of the security, for each
				final judgment against the freight forwarder for bodily injury to, or death of,
				an individual, or loss of, or damage to, property (other than property referred
				to in paragraph (3)), resulting from the negligent operation, maintenance, or
				use of motor vehicles by, or under the direction and control of, the freight
				forwarder when providing transfer, collection, or delivery service under this
				part.
								(3)Cargo
				insuranceThe Administrator may require a registered freight
				forwarder to file with the Administrator a bond, insurance policy, or other
				type of security approved by the Secretary, that will pay an amount, not to
				exceed the amount of the security, for loss of, or damage to, property for
				which the freight forwarder provides service.
								(d)Additional
				requirements
								(1)Reissuance of
				licenses and permitsNot later than 4 years after the date of the
				enactment of the Motor Carrier Protection Act
				of 2010, freight forwarders and brokers shall acquire new
				licenses and permits from the Federal Motor Carrier Safety Administration that
				are subject to the terms and conditions under this subsection. Such licenses
				and permits shall expire 5 years after the date of issuance and may be renewed
				as provided under this chapter.
								(2)Experience or
				training requirementEach freight forwarder and broker shall
				employ, as an officer, an individual who—
									(A)has at least 3
				years of relevant experience; or
									(B)provides the
				Administrator with satisfactory evidence of certified training.
									(3)OnlineThe
				Administrator shall make information on permits, licenses, and financial
				security publicly available online, including—
									(A)the names and
				addresses of the principals of each entity holding a permit or license;
				and
									(B)the electronic
				address of its surety for the submission of claims.
									(4)Minimum
				financial securityEach freight forwarder and broker shall
				provide financial security of at least $100,000, regardless of the number of
				branch offices or sales agents of such entities.
								(5)Specific
				performance standardsThe Administrator shall set specific
				performance standards for bonds or other acceptable surety, including
				requirements that—
									(A)at least $10,000
				be deposited with the surety in cash;
									(B)the balance of
				the surety amount consists of assets readily available to pay valid claims
				without resort to personal guarantees or collection of pledged accounts
				receivable; and
									(C)the surety is
				ultimately financially responsible for any failure to make the required
				payments.
									(6)Notice to
				cancelIf a surety required under this subsection is
				canceled—
									(A)the holder of the
				surety shall provide electronic notification to the Administrator of such
				cancellation not later than 30 days before the effective date of such
				cancellation; and
									(B)the Administrator
				shall immediately post such notification on its public website.
									(7)SuspensionThe
				Administrator shall immediately suspend the registration of a freight forwarder
				or broker if its available security falls below the amount required under this
				subsection.
								(8)Payment of
				claimsIf a registered freight forwarder or broker experiences
				financial failure or insolvency, the freight forwarder’s or broker’s surety
				shall—
									(A)submit a notice
				to cancel the surety to the Administrator in accordance with paragraph
				(6);
									(B)publicly
				advertise for claims for 60 days beginning on the date of publication by the
				Administrator of the notice to cancel the surety; and
									(C)pay, not later
				than 30 days after the expiration of the 60-day period for submission of
				claims—
										(i)all uncontested
				claims received during such period; or
										(ii)a pro rata share
				of such claims if the total amount of such claims exceeds the financial
				security available.
										(9)List of claims
				paidEach surety under this subsection shall—
									(A)publish, on the
				surety’s website, a list of the claims paid by the surety immediately upon
				payment; and
									(B)immediately
				submit a copy of such list to the Administrator.
									(10)Penalties
									(A)In
				generalAny surety that fails to comply with the requirements
				under this subsection—
										(i)shall be liable
				to the United States Government for a civil penalty in an amount not to exceed
				$10,000; and
										(ii)shall be
				ineligible to offer broker and forwarder security under this chapter.
										(B)Wilful
				violationsAny surety that knowingly and willfully violates the
				posting and notification requirements under this subsection shall be held
				financially liable for all valid claims submitted against the broker or
				forwarder involved, regardless of the amount of the security.
									(11)Deduction of
				costs prohibitedThe amount of the financial security required
				under this subsection may not be reduced by deducting attorney’s fees or
				administrative costs.
								(12)AuditClaim
				payments by sureties shall be annually audited by a public accounting firm. The
				results of such audits shall be made publicly available on the surety’s
				website.
								.
				(2)RulemakingNot later than 270 days after the date of
			 the enactment of this Act, the Administrator of the Federal Motor Carrier
			 Safety Administration shall issue regulations to enforce the requirements under
			 section 13904(d) of title 49, United States Code, as added by paragraph
			 (1).
				(3)Effective
			 dateSection 13904(d) of
			 title 49, United States Code, as added by paragraph (1), shall take effect on
			 the date that is 270 days after the date of the enactment of this Act.
				(b)Clerical
			 amendmentsThe table of sections for chapter 139 of title 49,
			 United States Code, is amended—
				(1)by striking the
			 item relating to section 13903 and inserting the following:
					
						
							Sec. 13903. Registration of freight forwarders and
				brokers.
						
						;
				  
					and(2)by striking the
			 item relating to section 13904 and inserting the following:
					
						
							Sec. 13904. Security of freight forwarders and
				brokers.
						
						.
				5.Review
			(a)Review by
			 Inspector GeneralNot later than 15 months after the date of the
			 enactment of this subsection, the Inspector General of the Department of
			 Transportation shall—
				(1)review the
			 regulations and enforcement practices of the Federal Motor Carrier Safety
			 Administration under section 13904(d) of title 49, United States Code, as added
			 by section 4(a); and
				(2)make any
			 recommendations to the Secretary of Transportation that may be necessary to
			 improve the enforcement of such regulations.
				(b)Security and
			 insurance amount assessmentEvery 5 years, the Administrator of
			 the Federal Motor Carrier Safety Administration shall review, with public
			 notice and comment, the amount of the security and insurance required under
			 section 13904 of title 49, United States Code, to determine whether such
			 amounts are sufficient to provide adequate financial security.
			6.Unlawful
			 brokerage activities
			(a)In
			 generalChapter 149 of title 49, United States Code, is amended
			 by adding at the end the following:
				
					14916.Unlawful
				brokerage activities
						(a)Prohibited
				activitiesAny person that acts as a broker, other than a
				non-vessel-operating common carrier (as defined in section 40102(16) of title
				46), or an ocean freight forwarder providing brokerage as part of an
				international through movement involving ocean transportation between the
				United States and a foreign port, is prohibited from providing interstate
				brokerage services as a broker unless that person—
							(1)is registered
				under, and in compliance with, section 13903; and
							(2)has satisfied the
				financial security requirements under section 13904.
							(b)Civil penalties
				and private cause of actionAny person who knowingly authorizes,
				consents to, or permits, directly or indirectly, either alone or in conjunction
				with any other person, a violation of subsection (a) is liable—
							(1)to the United
				States Government for a civil penalty in an amount not to exceed $10,000 for
				each violation; and
							(2)to the injured
				party for all valid claims incurred without regard to amount.
							(c)Liable
				partiesThe liability for civil penalties and for claims under
				this section for unauthorized brokering shall apply, jointly and
				severally—
							(1)to any corporate
				entity or partnership involved; and
							(2)to the individual
				officers, directors, and principals of such
				entities.
							.
			(b)Clerical
			 amendmentThe table of sections for chapter 149 of title 49,
			 United States Code, is amended by adding at the end the following:
				
					
						Sec. 14916. Unlawful brokerage
				activities.
					
					.
			
